DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1- have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior arts of record are not compatible with each other as a person of ordinary skill in the art would not have found it obvious to modify Herekar with Wehlus. Examiner respectfully disagrees.
In response to applicant's argument that Herekar and Wehlus are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, examiner notes that both prior arts are directed to thin films and the formation of such to direct light. One of ordinary skill in the art would have found it obvious to modify in this case the spectacles lenses of McCabe in view of Herekar with Wehlus if the purpose was to add antireflection properties to the lens. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record).
Regarding claim 1, McCabe discloses an ophthalmic lens usable as a spectacle lens (see Fig 1C) further defined as a polarized spectacle lens, a photochromic spectacle lens, an active spectacle lens comprising an electroactive material, or a solar spectacle lens (see Fig 1C; Para [0078]; a spectacles lens contains a photochromic layer thus may be defined as a photochromic spectacle lens), comprising: an organic substrate having a front main face and a rear main face (see Fig 1C; Para [0081]; polymer layer 132 may be formed of polycarbonate); and a multilayered coating which is coated on at least one of the front main face and the rear main face (see Fig 1C; Para [0075]; an interference stack in element 124 may be formed on a front face of a polymer layer 132).
McCabe does not disclose wherein the multilayered interferential coating comprises at least one graphene layer which is formed from a graphene monolayer or a bilayer of graphene, and has a uniform thickness of between 0.1nm to 1nm. McCabe and Herekar are related because both teach ophthalmic lenses.
Herekar discloses an ophthalmic lens (see Fig 1D; Para [0034]) wherein the multilayered interferential coating comprises at least one graphene layer which is formed from a graphene monolayer or a bilayer of graphene, and has uniform thickness of between 0.1 nm to 1 nm (see Fig 1D; Para [0059-0062]; both front and rear faces may be coated with multilayer coating; graphene monolayer may be used as heat transmissive layer with a thickness of 3.5 Angstroms equivalent to .35 nm). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe with wherein the multilayered interferential coating comprises at least one graphene layer which is formed from a graphene monolayer or a bilayer of graphene, and has uniform thickness of between 0.1 nm to 1 nm of Herekar for the purpose of minimizing the thickness of the graphene layer so as to reduce the overall thickness of the optical lens.
McCabe in view of Herekar does not disclose the multilayer coating being an interferential coating. McCabe in view of Herekar and Wehlus are related because both disclose optical devices with coatings.
Wehlus discloses an optical device (see Fig 4) comprising: a multilayered interferential coating (see Fig 4; Para [0121]; optically functional structure 104 is formed as an antireflection coating applied to one face of the carrier, 102).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar with a multilayered interferential coating of Wehlus for the purposes of improving the optical properties of the lens so as to maintain high optical performance.
Regarding claim 2, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 1 (Wehlus: see Fig 4), wherein the multilayered interferential coating forms a stack comprising inorganic dielectric thin layers and the at least one graphene layer (Wehlus: see Fig 4; Para [0123]; coating stack in Fig 4 contains graphene 104 part of element 110 and an inorganic dielectric thin layer 404). 
Regarding claim 3, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 1 (Wehlus: see Fig 4), wherein the multilayered interferential coating comprises at least two said graphene layers (Wehlus: see Fig 4; Para [0157]; first electrode 410 may be formed from graphene comprising a second graphene layer). 
Regarding claim 4, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 1 (Wehlus: see Fig 4), wherein the multilayered interferential coating forms a stack comprising (see Fig 4; multilayer coating forms a stack) an alternation of: at least one high refractive layered unit of refraction index greater than 1.55 (Wehlus: see Fig 4; Para [0152]; first barrier layer 404 may include a plurality of high-refractive index materials of at least 2); and at least one layer further defined as a low refractive layer of refraction index lower than 1.55 (Wehlus: see Fig 4; Para [0200]; layer 422 may be a low refractive layer of approximately 1.3) or a metallic layer (Wehlus: see Fig 4; Para [0157]; first electrode 410 may be formed from a conductive metal network).
Regarding claim 5, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 4 (Wehlus: see Fig 4), wherein the at least one high refractive layered unit (Wehlus: see Fig 4; substrate 130, has high refractive elements) comprises: the at least one graphene layer (Wehlus: see Figs 1 and 4; Para [0107]; optically functional structure 104 contains graphene area); and an underlying encapsulating layer over which the at least one graphene layer continuously extends (Wehlus: see Fig 4; Para [0123]; first barrier layer 404 is an underlying layer from which a graphene layer, part of 110, extends from).
Regarding claim 6, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 5 (Wehlus: see Fig 4), further comprising an overlying encapsulating layer beneath which the at least one graphene layer continuously extends (Wehlus: see Fig 1; encapsulating layer 118 overlays graphene layer 104 which extends beneath said layer).
Regarding claim 28, McCabe discloses a method for manufacturing an ophthalmic lens usable as a spectacle lens (see Fig 1C) further defined as a polarized spectacle lens, a photochromic spectacle lens, an active spectacle lens comprising an electroactive material, or a solar spectacle lens (see Fig 1C; Para [0078]; a spectacles lens contains a photochromic layer thus may be defined as a photochromic spectacle lens), comprising: obtaining an organic substrate having a front main face and a rear main face (see Fig 1C; Para [0081]; polymer layer 132 may be formed of polycarbonate).
McCabe does not disclose depositing by chemical vapor deposition a multilayered interferential coating on at least one of the front main face and the rear main face, the multilayered interferential coating comprising at least one graphene layer which is formed from a graphene monolayer or a bilayer of graphene, which has a uniform thickness of between 0.1nm to 1nm. McCabe and Herekar are related because both teach ophthalmic lenses.
Herekar discloses a method for manufacturing an ophthalmic lens (see Fig 1D; Para [0034]) depositing by chemical vapor deposition a multilayered coating on at least one of the front main face and the rear main face (see Fig 1D; Para [0047-0048]; chemical vapor deposition used to produce coating), the multilayered coating comprising at least one graphene layer which has a uniform thickness of between 0.1 nm to 1 nm (see Fig 1D; Para [0062]; graphene monolayer may be used as heat transmissive layer with a thickness of 3.5 Angstroms equivalent to .35 nm). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe with depositing by chemical vapor deposition a multilayered coating on at least one of the front main face and the rear main face, the multilayered coating comprising at least one graphene layer which has a uniform thickness of between 0.1 nm to 1 nm of Herekar for the purpose of minimizing the thickness of the graphene layer so as to reduce the overall thickness of the optical lens.
McCabe in view of Herekar does not disclose the multilayer coating being an interferential coating. McCabe in view of Herekar and Wehlus are related because both disclose optical devices with coatings.
Wehlus discloses an optical device (see Fig 4) comprising: a multilayered interferential coating (see Fig 4; Para [0121]; optically functional structure 104 is formed as an antireflection coating applied to one face of the carrier, 102) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar with a multilayered interferential coating of Wehlus for the purposes of improving the optical properties of the lens so as to maintain high optical performance. 
Regarding claim 29, McCabe in view of Herekar and Wehlus do not disclose wherein the at least one graphene layer is formed from a graphene monolayer which has a thickness greater than or equal to 0.2 nm and less than 0.3 nm. However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the thickness of the graphene monolayer to be from 0.2 to 0.3 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for a more compact thin film, thereby reducing material used and saving cost, while retaining the optical requirements necessary for the optical device.
Regarding claim 30, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 1 (McCabe: see Fig 1C), wherein the ophthalmic lens is usable as a spectacle lens further defined as a photochromic spectacle lens or an active spectacle lens comprising an electroactive material, the electroactive material being a liquid crystal material or an electrochromic material (McCabe: see Fig 1C; Para [0076-0078]; a spectacles lens contains a photochromic layer and a electrochromic layer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record) as applied to claim 1 above, and further in view of Shimatani (US 2020/0264038, of record). 
Regarding claim 7, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 6 (Wehlus: see Fig 4), and an underlying encapsulating layer and an overlying encapsulating layer (Wehlus: see Figs 1 and 4; layers 118 and 404). McCabe in view of Herekar and Wehlus does not discloses wherein the layers are based of boron nitride. McCabe in view of Herekar and Wehlus and Shimatani are related because both teach multilayer coatings on organic substrates. 
Shimatani discloses the multilayer coating (see Fig 2) wherein the encapsulating layer is based of boron nitride (see Fig 2; Para [0055]; insulating layer 3 made of boron nitride) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus with wherein the encapsulating layers are based of boron nitride of Shimatani for the purposes of improving the stability of the graphene layer. 
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record) as applied to claim 1 above, and further in view of Wach (US 7,903,338, of record). 
Regarding claim 9, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 6. McCabe in view of Herekar and Wehlus does not disclose wherein the at least one high refractive layered unit comprises the underlying encapsulating layer and the overlying encapsulating layer sandwiching a said graphene layer, the multilayered interferential coating successively comprising, in a direction moving away from the organic substrate, at least one unitary assembly of: one said high refractive layered unit; and one said low refractive layer which covers the said high refractive layered unit; and the multilayered interferential coating has a said high refractive layered unit as a bottom layer and one said low refractive layer as a top layer, and comprising a number of said unitary assembly(ies) ranging from 1 to 8. McCabe in view of Herekar and Wehlus and Wach are related because both disclose optical systems comprising thin films. 
Wach discloses the thin film (see Fig 2) wherein the at least one high refractive layered unit comprises the underlying encapsulating layer and the overlying encapsulating layer sandwiching a said graphene layer (see Fig 2; Col 20 lines 22-30; graphene layer 175 comprises, an overlying layer 220 and a underlying layer 240), the multilayered interferential coating successively comprising, in a direction moving away from the organic substrate, at least one unitary assembly of: one said high refractive layered unit; and one said low refractive layer which covers the said high refractive layered unit (see Fig 2; Col 20, lines 12-21; low refractive index layer 230 covers the high refractive layered unit); and the multilayered interferential coating has a said high refractive layered unit as a bottom layer and one said low refractive layer as a top layer (see Fig 2; Col 20 lines 4-60; multilayer coating a combination of 250 and 240 has a high refractive unit as a bottom layer and a low refractive layer 230 as a top layer), and comprising a number of said unitary assembly(ies) ranging from 1 to 8 (see Fig 2; film has at least one unitary assembly mentioned before). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus with wherein the at least one high refractive layered unit comprises the underlying encapsulating layer and the overlying encapsulating layer sandwiching a said graphene layer, the multilayered interferential coating successively comprising, in a direction moving away from the organic substrate, at least one unitary assembly of: one said high refractive layered unit; and one said low refractive layer which covers the said high refractive layered unit; and the multilayered interferential coating has a said high refractive layered unit as a bottom layer and one said low refractive layer as a top layer, and comprising a number of said unitary assembly(ies) ranging from 1 to 8 of Wach for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 16, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 5 (see Fig 4). McCabe in view of Herekar and Wehlus does not disclose wherein the multilayered interferential coating successively comprises, in a direction moving away from the organic substrate: as a bottom layer, one lower said high refractive layered unit which comprises the underlying encapsulating layer and the overlying encapsulating layer sandwiching a said graphene layer; one said layer further defined as a low refractive layer or a metallic layer which covers the said lower high refractive layered unit; and as a top layer, one said graphene layer extending over one said underlying encapsulating layer to form an upper said high refractive layered unit which is devoid of a said overlying encapsulating layer; the number of said graphene layers in the multilayered interferential coating ranging from 1 to 8. McCabe in view of Herekar and Wehlus and Wach are related because both disclose optical systems comprising thin films. 
Wach discloses the thin film (see Fig 2) wherein the multilayered interferential coating successively comprises (see Fig 2; Col 20 lines 4-60; multilayer coating a combination of 250 and 240 has a high refractive unit as a bottom layer and a low refractive layer 230 as a top layer), in a direction moving away from the organic substrate: as a bottom layer, one lower said high refractive layered unit which comprises the underlying encapsulating layer and the overlying encapsulating layer sandwiching a said graphene layer (see Fig 2; Col 20 lines 22-30; graphene layer 175 comprises, an overlying layer 220 and a underlying layer 240); one said layer further defined as a low refractive layer or a metallic layer which covers the said lower high refractive layered unit (see Fig 2; Col 20, lines 12- 21; a low refractive index layer 230 and another layer of 220, which may be Tantalum (a metal), covers the high refractive layered unit); and as a top layer, one said graphene layer extending over one said underlying encapsulating layer to form an upper said high refractive layered unit which is devoid of a said overlying encapsulating layer (see Fig 2; Col 20, lines 22-30; a graphene layer 230 may be disposed on a top layer of film 250); the number of said graphene layers in the multilayered interferential coating ranging from 1 to 8 (see Fig 2; Col 20, lines 22-30; at least one layer 175 may be composed of graphene). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus with wherein the at least one high refractive layered unit comprises the underlying encapsulating layer and the overlying encapsulating layer sandwiching a said graphene layer, the multilayered interferential coating successively comprising, in a direction moving away from the organic substrate, at least one unitary assembly of: one said high refractive layered unit; and one said low refractive layer which covers the said high refractive layered unit; and the multilayered interferential coating has a said high refractive layered unit as a bottom layer and one said low refractive layer as a top layer, and comprising a number of said unitary assembly(ies) ranging from 1 to 8 of Wach for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record) and Wach (US 7,903,338, of record) as applied to claim 9 above, and further in view of Bellman (US 2021/0063609, of record). 
Regarding claim 10, McCabe in view of Herekar and Wehlus and Wach discloses the ophthalmic lens of claim 9 (Wach: Fig 2), wherein the one said low refractive layer is based on SiO2 (Wach: See Fig 2; Col 20, lines 12-21; layer 230 may include Silicon Dioxide), the multilayered interferential coating comprising a number of said unitary assembly (ies) ranging from 1 to 5 (Wach: see Fig 2; film has at least one unitary assembly mentioned before). McCabe in view of Herekar and Wehlus and Wach does not disclose the Silicon Dioxide layer having a thickness of between 10 nm and 180 nm. McCabe in view of Herekar and Wehlus and Wach and Bellman are related because both teach ophthalmic lens. 
Bellman discloses the ophthalmic lens (see Fig 6) wherein the Silicon Dioxide layer having a thickness of between 10 nm and 180 nm (see Fig 6; Para [0107], (see Para [0106] of provisional for support); thickness of soft material SiO2 may be 100nm or less). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus and Wach with wherein the Silicon Dioxide layer having a thickness of between 10 nm and 180 nm of Bellman for the purposes of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 11, McCabe in view of Herekar and Wehlus and Wach discloses the ophthalmic lens of claim 9. McCabe in view of Herekar and Wehlus and Wach does not disclose wherein the multilayered interferential coating forms a visible antireflection coating and/or an infrared reflective coating for a spectacle lens Wehlus in view of Wach and Bellman are related because both teach ophthalmic lens. 
Bellman discloses the ophthalmic lens (see Fig 6) wherein the multilayered interferential coating forms a visible antireflection coating and/or an infrared reflective coating for a spectacle lens (see Fig 45; Para [0240, 0257], (see Para [0237, 0259] of provisional for support); spectacles contain glasses with anti-reflection coating). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus and Wach with wherein the multilayered interferential coating forms a visible antireflection coating and/or an infrared reflective coating for a spectacle lens for the purposes of improving the antireflective capabilities of the device as to improve optical performance. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record), Wach (US 7,903,338, of record) and Bellman (US 2021/0063609, of record) as applied to claim 11 above, and further in view of Hofener (US 2018/0067338, of record). 
Regarding claim 12, McCabe in view of Herekar and Wehlus, Wach, and Bellman discloses the ophthalmic lens of claim 11. McCabe in view of Herekar and Wehlus, Wach, and Bellman does not disclose wherein the multilayered interferential coating forms a visible antireflection coating having a mean light reflection factor in the visible region R, lower than or equal to 1.1% for an angle of incidence of 15°. McCabe in view of Herekar and Wehlus, Wach, and Bellman and Hofener are related because both teach ophthalmic lenses. 
Hofener discloses an ophthalmic lens (see Figs 1 and 2) wherein the multilayered interferential coating forms a visible antireflection coating having a mean light reflection factor in the visible region R, lower than or equal to 1.1% for an angle of incidence of 15° (see Fig 2; Para [0019]; reflection factor for incidence angle lower than 35 degrees is preferably lower than 0.4%) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus, Wach, and Bellman with wherein the multilayered interferential coating forms a visible antireflection coating having a mean light reflection factor in the visible region R, lower than or equal to 1.1% for an angle of incidence of 15°of Hofener for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 13, McCabe in view of Herekar and Wehlus, Wach, Bellman and Hofener discloses the ophthalmic lens of claim 12 (Hofener: see Fig 2), wherein the multilayered interferential coating forms a visible antireflection coating having a mean light reflection factor in the visible region R, lower than or equal to 1.02% for an angle of incidence of 15° (Hofener: see Fig 2; Para [0019]; reflection factor for incidence angle lower than 35 degrees is preferably lower than 0.4%). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record), Wach (US 7,903,338, of record) and Bellman (US 2021/0063609, of record) as applied to claim 11 above, and further in view of Wanlass (US 2011/0284054, of record). 
Regarding claim 14, McCabe in view of Herekar and Wehlus, Wach, and Bellman discloses the ophthalmic lens of claim 11. McCabe in view of Herekar and Wehlus, Wach, and Bellman does not disclose wherein the multilayered interferential coating forms an infrared reflective coating having an IR reflection factor RIR measured across 780-2000 nm greater than or equal to 30%, measured at an angle of incidence of 15°. McCabe in view of Herekar and Wehlus, Wach, and Bellman and Wanlass are related because both teach thin film coatings. 
Wanlass discloses an optical coating (see Figs 3a-d) wherein the multilayered interferential coating forms an infrared reflective coating having an IR reflection factor RIR measured across 780-2000 nm greater than or equal to 30%, measured at an angle of incidence of 15° (see Fig 4; Para [0028]; IR reflection factor is greater than 30% for angle of incidence of 15) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus, Wach, and Bellman with wherein the multilayered interferential coating forms an infrared reflective coating having an IR reflection factor RIR measured across 780-2000 nm greater than or equal to 30%, measured at an angle of incidence of 15° of Wanlass for the purpose of improving the optical properties by removing ambient IR light. 
Regarding claim 15, McCabe in view of Herekar and Wehlus, Wach, Bellman and Wanlass discloses the ophthalmic lens of claim 14 (Wanlass: see Figs 3a-d), wherein the multilayered interferential coating forms an infrared reflective coating having an IR reflection factor RIR measured across 780-2000 nm greater than or equal to 40%, measured at an angle of incidence of 15° (Wanlass: see Fig 4; Para [0028]; IR reflection factor is greater than 30% for angle of incidence of 15). 
Claims 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record) and Wach (US 7,903,338, of record) as applied to claim 16 above, and further in view of Martorell Pena (US 2018/0047862, of record). 
Regarding claim 17, McCabe in view of Herekar and Wehlus and Wach discloses the ophthalmic lens of claim 16. McCabe in view of Herekar and Wehlus and Wach does not disclose wherein: said lower high refractive layered unit has a thickness of between 20 nm and 70 nm; the one said layer further defined as a low refractive layer or a metallic layer which covers the said lower high refractive layered unit is: a Si02 layer having a thickness of between 120 nm and 170 nm; or a metallic layer having a thickness of between 5 nm and 15 nm; and the upper said high refractive layered unit which is devoid of a said overlying encapsulating layer has a thickness of between 40 nm and 60 nm. McCabe in view of Herekar and Wehlus and Wach and Martorell Pena are related because both teach layered optical structures. 
Martorell Pena discloses the layered structure (see Fig 1) wherein: said lower high refractive layered unit has a thickness of between 20 nm and 70 nm (see Figs 1 and 3; Para [0027]; unit comprises a hole transporting layer in active region 4 of 5nm, the electrical contact that may be composed of graphene 5 with a thickness of 10nm, and the first layer of 2B which can have a thickness of 40nm); the one said layer further defined as a low refractive layer or a metallic layer which covers the said lower high refractive layered unit is: a SiO2 layer having a thickness of between 120 nm and 170 nm (see Figs 1 and 3; Para [0026]; a low refractive layer and a metallic layer cover the unit, elements in 4, 5 and 2B1, with a low refractive layer of 97.5nm and a metallic layer of 50nm); or a metallic layer having a thickness of between 5 nm and 15 nm; and the upper said high refractive layered unit which is devoid of a said overlying encapsulating layer has a thickness of between 40 nm and 60 nm (see Fig 1 and 3; Martorell Pena fails to disclose layer devoid of overlying layer). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus and Wach with wherein: said lower high refractive layered unit has a thickness of between 20 nm and 70 nm; the one said layer further defined as a low refractive layer or a metallic layer which covers the said lower high refractive layered unit is: a SiO2 layer having a thickness of between 120 nm and 170 nm; or a metallic layer having a thickness of between 5 nm and 15 nm; and the upper said high refractive layered unit which is devoid of a said overlying encapsulating layer has a thickness of between 40 nm and 60 nm of Martorell Pena for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 18, McCabe in view of Herekar and Wehlus and Wach discloses the ophthalmic lens of claim 16. McCabe in view of Herekar and Wehlus and Wach does not disclose wherein the multilayered interferential coating forms: (i) where said layer which covers the said lower high refractive layered unit is a low refractive SiO2 layer, a visible reflective coating forming a mirror front surface of a spectacle lens; and (ii) where said layer which covers the said lower high refractive layered unit is a metallic layer selected from silver, gold and copper, a visible antireflection coating and/or an infrared reflective coating. McCabe in view of Herekar and Wehlus and Wach and Martorell Pena are related because both teach layered optical structures. 
Martorell Pena discloses the layered structure (see Fig 1) wherein the multilayered interferential coating forms: (i) where said layer which covers the said lower high refractive layered unit is a low refractive Si02 layer (see Figs 1 and 3; Para [0026]; a low refractive layer of SiO2 covers the high refractive unit, elements in 4, 5 and 2B1,) a visible reflective coating forming a mirror front surface of a spectacle lens (see Fig 1; Para [0023]; section 2B acts as a visible reflective coating); and (ii) where said layer which covers the said lower high refractive layered unit is a metallic layer selected from silver, gold and copper, a visible antireflection coating and/or an infrared reflective coating (see Fig 1; Para [0023]; section 2B acts as a visible antireflective coating). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus and Wach with wherein the multilayered interferential coating forms: (i) where said layer which covers the said lower high refractive layered unit is a low refractive Si02 layer, a visible reflective coating forming a mirror front surface of a spectacle lens; and (ii) where said layer which covers the said lower high refractive layered unit is a metallic layer selected from silver, gold and copper, a visible antireflection coating and/or an infrared reflective coating of Martorell Pena for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 19, McCabe in view of Herekar and Wehlus, Wach and Martorell Pena discloses the ophthalmic lens of claim 18 (Martorell Pena: see Fig 1), wherein in case (1) the spectacle lens is a solar spectacle lens (Martorell Pena: see Fig 1; Para [0009]; the optical layered structure is made for photovoltaic cells thus for solar lens).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record), Wach (US 7,903,338, of record) and Martorell Pena (US 2018/0047862, of record) as applied to claim 18 above, and further in view of Banerjee (US 2009/0153953, of record). 
Regarding claim 20, McCabe in view of Herekar and Wehlus, Wach and Martorell Pena discloses the ophthalmic lens of claim 18. McCabe in view of Herekar and Wehlus, Wach and Martorell Pena does not disclose wherein in case (i) the multilayered interferential coating forms a visible reflecting coating having a mean light reflection factor in the visible region Rv greater than or equal to 20% for an angle of incidence of 15°. McCabe in view of Herekar and Wehlus, Wach and Martorell Pena and Banerjee are related because both teach optical coatings. 
Banerjee discloses an optical coating (see Fig 1) wherein in case (i) the multilayered interferential coating forms a visible reflecting coating having a mean light reflection factor in the visible region Rv greater than or equal to 20% for an angle of incidence of 15° (see Fig 7; Para [0052]; at an angle of incidence of 15 degrees light reflection factor is greater than 20%). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus, Wach and Martorell Pena with wherein in case (i) the multilayered interferential coating forms a visible reflecting coating having a mean light reflection factor in the visible region Rv greater than or equal to 20% for an angle of incidence of 15°of Banerjee for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 21, McCabe in view of Herekar and Wehlus, Wach, Martorell Pena and Banerjee discloses the ophthalmic lens of claim 20 (Banerjee: see Fig 1), wherein in case (i) the multilayered interferential coating forms the visible reflecting coating having a mean light reflection factor in the visible region Rv greater than or equal to 30% for an angle of incidence of 15° (Banerjee: see Fig 7; Para [0052]; at an angle of incidence of 15 degrees light reflection factor is greater than 20%). 
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record), Wach (US 7,903,338, of record) and Martorell Pena (US 2018/0047862, of record) as applied to claim 18 above, and further in view of Hofener (US 2018/0067338, of record) and Wanlass (US 2011/0284054, of record).
Regarding claim 22, McCabe in view of Herekar and Wehlus, Wach and Martorell Pena discloses the ophthalmic lens of claim 18. McCabe in view of Herekar and Wehlus, Wach and Martorell Pena do not disclose wherein in case (ii) the multilayered interferential coating forms: a visible antireflection coating having a mean light reflection factor in the visible region Rv lower than or equal to 1% for an angle of incidence of 15°; and an infrared reflective coating having an IR reflection factor RIR measured across 780- 2000 nm greater than or equal to 30%, measured at an angle of incidence of 15°. McCabe in view of Herekar and Wehlus, Wach and Martorell Pena and Hofener are related because both teach ophthalmic lenses. 
Hofener discloses an ophthalmic lens (see Figs 1 and 2) wherein in case (it) the multilayered interferential coating forms: a visible antireflection coating having a mean light reflection factor in the visible region Rv lower than or equal to 1% for an angle of incidence of 15° (see Fig 2; Para [0019]; reflection factor for incidence angle lower than 35 degrees is preferably lower than 0.4%) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus, Wach and Martorell Pena with wherein in case (ii) the multilayered interferential coating forms: a visible antireflection coating having a mean light reflection factor in the visible region Rv lower than or equal to 1% for an angle of incidence of 15°of Hofener for the purpose of improving the antireflective capabilities of the device as to improve optical performance.
McCabe in view of Herekar and Wehlus, Wach, Martorell Pena and Hofener does not disclose an infrared reflective coating having an IR reflection factor RIR measured across 780- 2000 nm greater than or equal to 30%, measured at an angle of incidence of 15°. McCabe in view of Herekar and Wehlus, Wach, Martorell Pena and Hofener and Wanlass are related because both teach thin film coatings. 
Wanlass discloses an optical coating (see Figs 3a-d) wherein an infrared reflective coating having an IR reflection factor RIR measured across 780- 2000 nm greater than or equal to 30%, measured at an angle of incidence of 15° (see Fig 4; Para [0028]; IR reflection factor is greater than 30% for angle of incidence of 15) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus, Wach, Martorell Pena and Hofener with wherein an infrared reflective coating having an IR reflection factor RIR measured across 780- 2000 nm greater than or equal to 30%, measured at an angle of incidence of 15° of Wanlass for the purposes of improving the optical properties by removing ambient IR light. 
Regarding claim 23, McCabe in view of Herekar and Wehlus, Wach, Martorell Pena, Hofener and Wanlass discloses the ophthalmic lens of claim 22 (Hofener: see Figs 1 and 2), wherein the visible antireflection coating has a mean light reflection factor in the visible region Rv lower than or equal to 0.8% for an angle of incidence of 15° (Hofener: see Fig 2; Para [0019]; reflection factor for incidence angle lower than 35 degrees is preferably lower than 0.4%). 
Regarding claim 24, McCabe in view of Herekar and Wehlus, Wach, Martorell Pena, Hofener and Wanlass discloses the ophthalmic lens of claim 22 (Wanlass: see Figs 3a-d), wherein the infrared reflective coating has an IR reflection factor RIR measured across 780-2000 nm greater than or equal to 35%, measured at an angle of incidence of 15° (Wanlass: see Fig 4; Para [0028]; IR reflection factor is greater than 35% for angle of incidence of 15).
Regarding claim 25, McCabe in view of Herekar and Wehlus, Wach, Martorell Pena, Hofener and Wanlass discloses the ophthalmic lens of claim 22 (Hofener: see Figs 1 and 2), wherein in case (ii) the multilayered interferential coating forms: the visible antireflection coating having a mean light reflection factor in the visible region Rv lower than or equal to 0.8% for an angle of incidence of 15°(Hofener: see Fig 2; Para [0019]; reflection factor for incidence angle lower than 35 degrees is preferably lower than 0.4%); and the infrared reflective coating having an IR reflection factor RIR measured across 780- 2000 nm greater than or equal to 35%, measured at an angle of incidence of 15° (Wanlass: see Fig 4; Para [0028]; IR reflection factor is greater than 35% for angle of incidence of 15).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2018/0052319) in view of Herekar (US 2018/0177632, of record) and Wehlus (US 2017/0125722, of record) as applied to claim 1 above, and further in view of Martorell Pena (US 2018/0047862, of record).
Regarding claim 26, McCabe in view of Herekar and Wehlus discloses the ophthalmic lens of claim 5. McCabe in view of Herekar and Wehlus does not disclose wherein the at least one high refractive layered unit comprises: the at least one graphene layer; and the underlying encapsulating layer has a thickness of between 5 nm and 85 nm; wherein said at least one high refractive layered unit has a thickness of between 10 nm to 120 nm. McCabe in view of Herekar and Wehlus and Martorell Pena are related because both teach layered optical structures. 
Martorell Pena discloses the layered structure (see Fig 1) wherein the at least one high refractive layered unit comprises: the at least one graphene layer (see Figs 1 and 3; Para [0027]; the electrical contact that may be composed of graphene 5 with a thickness of 10nm); and the underlying encapsulating layer has a thickness of between 5 nm and 85 nm (see Figs 1 and 3; Para [0027]; unit comprises a hole transporting layer in active region 4 of 5nm); wherein said at least one high refractive layered unit has a thickness of between 10 nm to 120 nm (see Figs 1 and 3; Para [0027]; unit comprises a hole transporting layer in active region 4 of 5nm, the electrical contact that may be composed of graphene 5 with a thickness of 10nm, and the first layer of 2B which can have a thickness of 40nm). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify McCabe in view of Herekar and Wehlus with wherein the at least one high refractive layered unit comprises: the at least one graphene layer; and the underlying encapsulating layer has a thickness of between 5 nm and 85 nm; wherein said at least one high refractive layered unit has a thickness of between 10 nm to 120 nm of Martorell Pena for the purpose of improving the antireflective capabilities of the device as to improve optical performance. 
Regarding claim 27, McCabe in view of Herekar and Wehlus and Martorell Pena discloses the ophthalmic lens of claim 26 (Martorell Pena: see Fig 1), wherein the overlying encapsulating layer has a thickness of less than 80 nm (Martorell Pena: see Figs 1 and 3; Para [0027]; the first layer of 2B which can have a thickness of 40nm).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872